             Case 1:20-cv-02927-JDB Document 8 Filed 01/04/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 CITIZENS FOR RESPONSIBILITY AND                   )
 ETHICS IN WASHINGTON,                             )
                                                   )
                 Plaintiff,                        )
                                                   )
                                                            Civil Action No. 20-2927 (JDB)
        v.                                         )
                                                   )
 UNITED STATES POSTAL SERVICE,                     )
                                                   )
                 Defendant.                        )
                                                   )

                          JOINT PROPOSED SCHEDULING ORDER

       Defendant U.S. Postal Service (“Defendant” or “Postal Service”), and Plaintiff Citizens for

Responsibility and Ethics in Washington (“Plaintiff” or “CREW”), by and through undersigned

counsel, respectfully submit this joint proposed scheduling order to the Court.

       1.       On October 13, 2020, Plaintiff filed its complaint under the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552 (“Complaint” or “Compl.”). ECF No. 1.

       2.       Plaintiff’s Complaint relates to an August 2020 FOIA request seeking five

categories of records related to Postmaster Louis DeJoy regarding ethics agreements, records of

recusals, and screening arrangements. Compl. ¶ 11.

       3.       On December 1, 2020, Defendant filed its Answer. ECF No. 10.

       4.       On September 9, 2020, USPS issued a final determination on the request, and

withheld 13 pages of records in full.

       5.       Plaintiff reviewed the records and is challenging the search and all withholdings.

The parties cannot resolve this case without further litigation. The parties propose the following

briefing schedule to the Court:
          Case 1:20-cv-02927-JDB Document 8 Filed 01/04/21 Page 2 of 2




             January 29, 2021: Defendant’s motion for summary judgment

             March 1, 2021: Plaintiff’s combined cross-motion for summary judgment and

              opposition to Defendant’s motion

             March 15, 2021: Defendant’s combined opposition to Plaintiff’s cross-motion and

              reply

             March 29, 2021: Plaintiff’s reply


Date: January 4, 2021                       Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            District of Columbia

                                            BRIAN P. HUDAK,
                                            Acting Chief, Civil Division

                                    By:     /s/Kristin D. Brudy-Everett
                                            KRISTIN D. BRUDY-EVERETT
                                            Assistant United States Attorney
                                            Judiciary Center Building
                                            555 4th St., N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2536
                                            Kristin.Brudy-Everett@usdoj.gov

                                            Counsel for Defendant

                                            /s/ Nikhel S. Sus
                                            Nikhel S. Sus
                                            (D.C. Bar No. 1017937)
                                            CITIZENS FOR RESPONSIBILITY AND
                                            ETHICS IN WASHINGTON
                                            1101 K St. NW, Suite 201
                                            Washington, DC 20005
                                            Phone: (202) 408-5565
                                            Fax: (202) 588-5020
                                            Email: nsus@citizensforethics.org

                                            Counsel for Plaintiff



                                             -2-
